Case 2:19-cv-02757-ARR-ST Document 1 Filed 05/10/19 Page 1 of 7 PagelD #: 39

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
x Civil Action No.:

 

JUAN TORRES,
Plaintiff,

~against- COMPLAINT

PALAGONIA BAKERY CO. INC., AND
CHRISTOPHER PALAGONIA, AS PLAN
ADMINISTRATOR AND FIDUCIARY OF THE
EMPLOYEE BENEFIT PLAN FOR PALAGONIA
BAKERY CO., INC.

Defendanis.
west 4

Plaintiff JUAN TORRES, by and through his attorneys, Egan & Golden, LLP, alleges as

 

follows:

INTRODUCTION

1. This is an action for declaratory, equitable, and monetary relief based upon
Defendants’ violations of Section 405, 406, 409, and 502 of the Employee Retirement Income
Security Act of 1974, as amended, ("ERISA") (29 U.S.C. §§1001 e/ seq.).

De Plaintiff brings his first claim for relief against Defendant Palagonia Bakery
Co., Inc. ("Palagonia Bakery"), for failure to pay benefits promised under the terms of Palagonia Bakery
Employee Benefit Plan.

3. Plaintiff brings his second claim for relief against Defendant Christopher
Palagonia (“Palagonia”) for breach of fiduciary duties to Plaintiff.

JURISDICTION AND VENUE
4. This Court has original jurisdiction pursuant to 29 U.S.C. § 1331.
5 Venue is based on 29 U.S.C. § 1132(e)(2) and because this is the district in which

1
Case 2:19-cv-02757-ARR-ST Document 1 Filed 05/10/19 Page 2 of 7 PagelD #: 40

the breach took place, and upon information and belief, is the principal place of business for
Defendant Palagonia Bakery and where Defendant Christopher Palagonia resides..
PARTIES

6. Plaintiff, Juan Torres (“Plaintiff”) is a “person” within the meaning of 29 U.S.C. §
1002(9).

7. At all times relevant herein, Plaintiff was an “employee” of Palagonia Bakery
within the meaning of 29 U.S.C. § 1002(6).

8. At all times relevant herein, Plaintiff was a “participant” as defined in 29 U.S.C. §
1002(7) under Defendant’s Employee Benefits Plan.

o: Defendant Palagonia Bakery is domestic corporation duly organized and existing
under the laws of the State of New York, and maintains its principal place of business at 508
Junius Street, Brooklyn, NY 11212.

10. At all times relevant herein, Defendant Palagonia Bakery was an “employer” and
a “person” within the meaning of 29 U.S.C. §§ 1002(5) and 1002(9).

11. | Upon information and belief, the Defendant maintained an Employee Benefit
Plan, as defined under ERISA, 29 U.S.C. §§ 1002(2) and (3).

12. | Upon information and belief, Defendant Palagonia was and is the administrator of
the Palagonia Bakery Employee Benefits Plan and a fiduciary within the meaning of 29 U.S.C. §
1002(16)(A).

13. Upon information and belief, and at all times relevant herein, , Defendant
Christopher Palagonia was a Principal of Palagonia Bakery.

14. Defendant Christopher Palagonia was an "employer" and a "person" within the

meaning of 29 U.S.C. §§ 1002(5), 1002(9).
Case 2:19-cv-02757-ARR-ST Document 1 Filed 05/10/19 Page 3 of 7 PagelD #: 41

15. | Upon information and belief, Christopher Palagonia was and is the administrator
of the Palagonia Bakery Employee Benefits Plan and a fiduciary, within the meaning of 29
U.S.C. § 1002(16)(A).

16. | Upon information and belief, Defendant Christopher Palagonia had the authority
and discretion to manage and control assets of the plan within the meaning of ERISA, 29 U.S.C.
§ 1103(a).

17. Defendant Christopher Palagonia was a "fiduciary" within the meaning of ERISA, 29
U.S.C. § 1002(21)(A).

FACTS

18. At all times relevant herein, Plaintiff and his covered family members
were participants of the Palagonia Bakery Employee Benefit Plan.

19. Upon information and belief, Defendant Palagonia Bakery made weekly
payments on behalf of Plaintiff as contributions towards the Employee Benefit Plan.

20. Plaintiff reasonably believed he and his immediate family members (i.e.,
Plaintiff's wife) had health care coverage under the Plan because Defendants advised Plaintiff
that the Plan would be effective up to and including February 29, 2018. This coverage
information was confirmed with the Defendants’ medical insurance provider, CareConnect
Insurance Company Inc. (“CareConnect”), and Plaintiff's 2017 IRS Form 1095-B. (CareConnect
Certificate of Coverage and 1095-B) copies of which are annexed hereto as “Exhibit A”).

aL. On or about December 22, 2017 Plaintiff received a letter from CareConnect
advising that the group’s medical coverage with CareConnect would end as of February 29,
2018. A copy of the letter is annexed hereto as “Exhibit B”.

22. During the period of December 1, 2017 through February 28, 2018, Plaintiff and
Case 2:19-cv-02757-ARR-ST Document1 Filed 05/10/19 Page 4 of 7 PagelD #: 42

his covered family members sought medical care from various medical providers for medically
necessary care.

23. CareConnect remitted payment for the covered claims to the Plaintiff's health
care providers pursuant to the contracted rates.

24. Beginning on or about August 9, 2018, CareConnect began recouping previously
paid claims from the Plaintiffs health care providers.

25. Following CareConnect’s recoupment of previously paid claims, Plaintiff began
receiving invoices from the providers for the medical care provided to Plaintiff and his covered
family members for those medical services.

26. Upon receipt of the invoices, Plaintiff called CareConnect to question why it
recouped the payment previously paid to the Plaintiff's health care providers. Plaintiff was
advised by CareConnect that it terminated Plaintiff's eligibility retroactively to December 31,
2017 because Defendants failed to make the final quarterly premium payment to CareConnect.

27. Plaintiff inquired of the Defendants on numerous occasions, but Defendants failed
to provide any proof or other adequate information to rebut what he had been told by
CareConnect. Simply, Defendants could not provide any evidence or adequate proof that they
had paid the insurance premiums for the final quarter which would have kept Plaintiff's health
insurance coverage in place for that time period.

28. Upon information and belief, some of the Plaintiff's health care providers have
referred Plaintiff's delinquent account to a collection agency, which will have a negative impact
in Plaintiff's credit history.

29, On or about February 11, 2019, Plaintiff's counsel sent a letter via certified mail

to Palagonia Bakery demanding reimbursement for all medical bills incurred by Plaintiff from
Case 2:19-cv-02757-ARR-ST Document1 Filed 05/10/19 Page 5 of 7 PagelD #: 43

December 1, 2017 through February 28, 2018, due to Palagonia Bakery’s failure to make the
required health insurance premium payments to CareConnect. Defendants have failed to answer
or otherwise respond to said letter. . A copy of the letter is annexed hereto as “Exhibit C”.

30. Defendants’ failure to pay the premium payments is a violation of ERISA.

31. As a result of Defendants’ unlawful conduct, Plaintiff has suffered and continues
to suffer substantial damages in an amount to be determined at trial.

FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS
(ERISA Section 502(a)(1)(B): Failure to Pay Benefits)

32. Plaintiff realleges and reincorporates by reference all previous paragraphs as if
more fully set forth herein.

33. Plaintiff was a “beneficiary” and a participant in the Employee Benefit Plan.

34. Defendant Christopher Palagonia was the administrator of the Employee Benefit
Plan.

35. The Palagonia Bakery Employee Benefit Plan is a separate legal entity liable for
the payment of benefits under ERISA, 29 U.S.C. § 1132(d).

36. Plaintiff seeks relief as provided by ERISA, including payment of benefits due to
him, declaration of rights to benefits, retroactive benefits, attorneys’ fees and costs, and such
other relief as this Court deems just and proper.

SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS

(ERISA Section 502(a)(2) and 409: Breach of Fiduciary Duties to the Employment Benefit
Fund)

37. Plaintiff realleges and incorporates by reference all previous paragraphs with the
same force and effect as if more fully set forth herein.
38. Defendant Christopher Palagonia was a fiduciary within the meaning of ERISA,

29 U.S.C. § 1002(21)(A).
Case 2:19-cv-02757-ARR-ST Document 1 Filed 05/10/19 Page 6 of 7 PagelD #: 44

39.  Defendant’s failure to pay premiums associated with the Palagonia Bakery
Employee Benefit Plan resulted in the loss of health insurance benefits for Plaintiff and his
covered family members.

40. Plaintiff seeks appropriate relief on behalf of the Palagonia Bakery Employee
Benefit Plan to compel Defendants to (1) make restitution to the plan for losses resulting from
the breach, and (2) be subject to other equitable or remedial relief deemed appropriate by the
court.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

a. As and for the First Claim for Relief: (a) payment of benefits due to Plaintiff, and
reimbursement of any covered or uncovered medical costs and expenses incurred
during the period of time when he should have been covered by the Palagonia
Bakery Employee Benefit Plan; (b) declaration of Plaintiff's right to benefits; (c)
retroactive benefits; (d) attorneys’ fees, costs, interest, and such other relief as this
Court deems just and proper.

b. As and for the Second Claim for Relief: (a) retroactive promised benefits owed to
Plaintiff, and reimbursement of any covered or uncovered medical costs and
expenses incurred during the period of time when he should have been covered by
the Palagonia Bakery Employee Benefit Plan; (b) monetary relief for
disgorgement; (c) restitution including attorneys’ fees and costs, (d) interest to the
date of judgment; (e) attorneys’ fees, costs, and such other relief as the Court

deems proper pursuant to ERISA 29 U.S.C. § 1132(g)(2).
Case 2:19-cv-02757-ARR-ST Document 1 Filed 05/10/19 Page 7 of 7 PagelD #: 45

Dated: May 10, 2019
Patchogue, New York

     
   

Attorneys for plainti,
96 South Ocean Avenue
Patchogue, New Ye
(631) 447-8100
